Exhibit 10.5


ROGERS CORPORATION
VOLUNTARY DEFERRED COMPENSATION PLAN
FOR NON-MANAGEMENT DIRECTORS


(As Amended and Restated Effective as of October 24, 2007)




FIRST AMENDMENT


Pursuant to the powers and procedures for amendment of the Rogers Corporation
Voluntary Deferred Compensation Plan For Non-Management Directors, as amended
and restated effective as of October 24, 2007 (the “Plan”), the Compensation and
Organization Committee of the Board of Directors of Rogers Corporation (the
“Committee”) hereby amends the Plan as follows:


 
1.
Section 4(c) of the Plan is hereby amended in its entirety to read as follows:

 
“(c)  As of the last day of each calendar month, the Company shall credit each
sub-account within a Director’s Deferred Compensation Account which is being
maintained in terms of dollars with interest on the amount credited to such
sub-account as of the end of such calendar month.  The rate of interest to be
used for this purpose during any calendar year shall be (A) for calendar years
before 2003, the 30-year U.S. Treasury bond rate in effect as of January 1 of
such year, (B) for calendar years after 2002 but before 2010, the sum of the
10-year U.S. Treasury note rate in effect as of January 1 of such year, plus
twenty basis points (i.e., 0.20 of 1%), and (C) for calendar years on or after
January 1, 2010, the 10-year U.S. Treasury note rate in effect as of January 1
of such year.  For calendar years before 2003, the foregoing rate shall be
determined by reference to the first January issue of Barron’s for such calendar
year, or such other comparable publication as may be selected by the Company if
Barron’s is no longer published or no longer provides such information.  For
calendar years after 2002, the foregoing rate shall be determined by reference
to any reliable source selected by the Company from time to
time.  Notwithstanding the foregoing, the Company may change the method for
determining the rate of interest to be used under this section by written notice
to each Director (including former Directors who then have a Deferred
Compensation Account which would be affected by such change), which notice shall
specify the new rate of interest to be used under this section, the effective
date of such change and the Deferred Compensation Accounts to which such new
rate of interest or method shall apply; provided, however, that a new method of
determining the rate of interest to be used under this section shall not apply
to any amounts deferred pursuant to a Deferral Election made by a Director prior
to the receipt by such Director of notice of such change unless such Director
files a written consent to such change with the Company within 60 days of his or
her receipt of the notice of such change.”
 
 
Page 1 of 2

--------------------------------------------------------------------------------

 
 
 
2.
Section 10(a) of the Plan is amended in its entirety and replaced with the
following effective as the date of this First Amendment:

 
“(a)                 The Company reserves the right to amend or terminate the
Plan at any time, in full or in part; provided, however, that no amendment or
termination shall have the effect of:
 
(i)           reducing or discontinuing any payments then being made or due to
be made under the terms hereof immediately prior to such action;
 
(ii)           reducing or terminating any rights to future payments of benefits
accrued under this Plan as of the date of amendment or termination; or
 
(iii)           causing the acceleration of payment of 409A Amounts upon such
amendment or termination unless otherwise permitted under Section 409A.
 
Notwithstanding the foregoing, nothing shall prohibit the Company from amending
this Plan to the extent reasonably necessary to comply with Section 409A of the
Code; provided however, that if any amendment or termination of this Plan
requires the deferred payment of any amount hereunder, any such payment shall
bear interest at the applicable federal rate under Section 1274 of the Code,
determined as of the first day that such payment is deferred.”
 
 
3.
Except as expressly amended by this First Amendment, the Plan in all other
respects remains in full force and effect and is hereby confirmed.

 
 
IN WITNESS WHEREOF, the Committee has caused this First Amendment to the Plan to
be duly executed on this 30th day of July, 2009.
 

 
ROGERS CORPORATION
     
By:  /s/ Robert M. Soffer
     
Its:  Vice President and Secretary

 
 
 
Page 2 of 2